—In an action to recover damages for personal injuries, the defendant Saul Lerner Management Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 21, 1999, as granted that branch of the motion of the defendant Fragala Landscape Contracting Corp. which was for summary judgment dismissing all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the motion of the defendant Fragala Landscape Contracting Corp. which was for summary judgment dismissing all cross claims insofar as asserted against it (see, Oppenheim v One School St. Professional Corp., 263 AD2d 472; Miranti v Brightwaters Racquet & Spa, 246 AD2d 518; Keshavarz v Murphy, 242 AD2d 680). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.